Citation Nr: 1211468	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO. 09-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, status post total knee replacement, including as secondary to service-connected rheumatoid arthritis or service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Amelia G. Crotwell, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1967 to March 1970

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board in a March 2010 decision reopened and remanded the previously denied claim for service connection for a right knee disorder. Following development, the reopened claim now returns to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's March 2010 remand required a VA examination addressing etiology of the Veteran's claimed right knee disorder, and a VA joints examination was afforded the Veteran in October 2010, with an additional VA examination more specifically addressing the Veteran's claimed right knee disorder in November 2011. 

The first examiner in October 2010 opined that it was more likely that both of the Veteran's knee disorders were due to arthritic changes which were in turn due to injuries in service. (That examiner then provided an additional conclusion regarding the etiology of fibromyalgia which is not of particular relevance to this case.) The October 2010 medical opinion is problematic because there is no service record of injury to the right knee upon which to base the opinion. In Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion. The Board finds the October 2010 medical opinion linking a right knee disorder to service inadequate because it is unsupported by a rationale  grounded in the evidentiary record. Stefl.

The claims file does, however, present as potential bases for service connection causation or aggravation of the claimed right knee disorder either by service-connected rheumatoid arthritis or by a service-connected left knee disorder. 38 C.F.R. § 3.310 (2011). 

The Veteran, in his VA Form 9 in January 2009 raised rheumatoid arthritis as a potential basis of his claim for service connection for right knee disability, and this basis of claim was again raised by a July 2011 letter from a constituent service representative of a United States Senator. All potential theories of entitlement to a benefit under the law and regulations implicated by the record must be considered. Floyd v. Brown, 9 Vet. App. 88 (1996); but see Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record; Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion.). 

The November 2011 VA examiner was to have address the issue of service connection for a right knee disorder as secondary to the Veteran's service-connected left knee disorder, including based on aggravation. Id. However, that examiner failed to provide an opinion addressing aggravation and provided no reason why one could not be provided. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An additional examination is thus required including to address the question secondary aggravation by the service-connected left knee disorder, and questions of secondary causation or aggravation by service-connected rheumatoid arthritis. Floyd.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an updated VCAA notice letter, including to inform him of evidence required to support claims for secondary service connection including based on causation or aggravation. Also then provide him with an additional opportunity to submit evidence or argument in furtherance of the remanded claim. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. Thereafter, afford the Veteran an examination by an orthopedist to address the nature and etiology of the Veteran's claimed right knee disorder, including questions of causation or aggravation by the Veteran's already service-connected left knee disorder and rheumatoid arthritis. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. The examiner is advised that this examination is necessitated by the prior examiner in October 2010 not having addressed questions of causation or aggravation of the claimed right knee disorder by the Veteran's service-connected left knee disorder and rheumatoid arthritis. The prior November 2011 examination was inadequate because the examiner failed to address the question of aggravation by service-connected disability. 

b. The examiner is further advised that while the Veteran now has a total knee replacement of both knees, the question at issue is the etiology of the knee disorder in the right knee that was present and which necessitated the total knee replacement. 

c. The examiner should opine whether it is at-least-as-likely-as-not (50 percent or greater probability) that the Veteran's claimed right knee disability developed in service or is otherwise causally related to service. The examiner should also opine whether it is 
at-least-as-likely-as-not (50 percent or greater probability) that the Veteran's service-connected left knee disorder caused or aggravated (permanently increased in severity) his right knee disorder. The examiner should also opine whether it is 
at-least-as-likely-as-not (50 percent or greater probability) that the Veteran's service-connected rheumatoid arthritis caused or aggravated (permanently increased in severity) his right knee disorder. 

d. The examiner must provide factual bases and a complete rationale for all opinions expressed. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other submitted lay evidence. The examiner should note whether clinical and examination evidence in service or post service supports or fails to support the theories of causation or aggravation being addressed. 

The claims file notably contains lay statements by friends and family members that should also be considered. The examiner is advised that a lay statement may support causation or aggravation, to the extent the layperson making the statement is competent to provide the substance of the statement, and to the extent the statement is found credible based on usual indicia of credibility. To the extent the examiner relies upon statements or rejects statements as not competent or not credible, the examiner should clearly articulate his/her conclusions about the competence or credibility of the statements, and the reasons for those conclusions. 

The examiner is hereby advised that while the VA examiner in October 2010 found a likelihood that both left and right knee disabilities were caused by injury in service resulting arthritis of the knees, the service records in fact only reflect injury to the left knee and not the right. 

e. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

f. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


